HARPER, J.
Relator was indicted by I the grand jury of Bexar county, charged I with murder. He sued out a writ of habeas corpus before Hon. Edward Dwyer, Judge of the District Court, who, upon hearing *227tlie testimony, denied bail and remanded relator to the custody of the sheriff.
From the evidence adduced on the trial, we are of the opinion that the court erred, and the applicant should have been granted bond; and, inasmuch as we hold that he is entitled to bail, it should be fixed in an amount that the evidence would indicate he is able to give.
The judgment is reversed, and relator is granted bail in. the sum of $5,000.
DAVIDSON, P. J., absent